307 So. 2d 194 (1975)
Hilda Alma COUTURE, Appellant,
v.
John M. COUTURE, Appellee.
No. 74-666.
District Court of Appeal of Florida, Third District.
February 4, 1975.
William John Mason, Miami, for appellant.
Warren Bishop, Ocala, Norman A. Sand, Miami, for appellee.
Before BARKDULL, C.J., and PEARSON and HENDRY, JJ.
PER CURIAM.
This appeal is as a result of domestic litigation. The wife, in her amended complaint, sought to charge a special equity in certain properties of a corporation, which was not a party to the litigation. The trial judge, in his final judgment of dissolution of marriage, adjudicated she had no interest in the corporate property and also that she was not possessed of any corporate stock.
We find that these issues were not properly presented to the trial judge as the corporation was not a party to the litigation and, therefore, we affirm the final judgment except as it relates to Paragraph 7, where the court attempted to adjudicate the wife's lack of interest in the corporate real and personal property. We strike this paragraph as surplusage. In Paragraph 9, the court purported to adjudicate the wife's rights as a stockholder in the corporation, and we strike this paragraph from said final judgment because this was not an issue presented to the trial court.
In all other respects, the final judgment of dissolution of marriage is affirmed as modified.